Statute of the European Ombudsman (debate)
The next item is the report by Anneli Jäätteenmäki on behalf of the Committee on Constitutional Affairs on the proposal for a decision of the European Parliament amending its Decision 94/262/ECSC, EC, Euratom, of 9 March 1994, on the regulations and general conditions governing the performance of the Ombudsman's duties.
rapporteur. - (FI) Mr President, Commissioner, Mr Diamandouros, ladies and gentlemen, first I wish to thank all parties for their excellent levels of cooperation whilst this report was being produced. It was not easy finding a solution that would satisfy everyone, and I understand that some people are still hoping for some changes, but we have achieved a unanimous result in committee. It seems appropriate to move forward from here.
There were four issues relating to the role of Ombudsman. These were access to documents, the testimonials of officials, information on criminal cases, and cooperation in the field of human rights. There was also a fifth issue in the European Ombudsman's original proposal, his or her power to intervene, but this was contentious and right at the end of the discussion the Ombudsman said that he wanted to withdraw it.
The most important amendment concerns the obligation of the EU institutions and bodies also to grant the Ombudsman access to classified information and sensitive documents, if deemed necessary for the Ombudsman to do his or her job. Up till now the institutions have had the right to refuse to disclose information. This will now be the subject of objective, and no longer subjective or arbitrary, consideration. This is an important, albeit small, step in the right direction.
The institutions supplying classified information or documents to the Ombudsman must inform the Ombudsman of their classified status. Furthermore, for the rules to be implemented, the Ombudsman may agree with the relevant institutions the operational conditions for access to classified information or other information covered by the obligation of professional secrecy.
The role of the European Ombudsman has become more important over the years for the European Union institutions and the citizens of Europe. With the Lisbon Treaty, the Charter of the Fundamental Rights of the European Union will become legally binding, which will make the job of the Ombudsman even more important. In the future we will need to do more to ensure that the Ombudsman has sufficient resources, that his or her Statute reflects the current times, that he or she obtains the information needed and that officials give him or her the right information.
Under the Charter of Fundamental Rights, every person has the right to have his or her affairs handled impartially, fairly and within a reasonable time by the institutions and bodies of the Union. The resources therefore have to be in place so that citizens do not have to wait years for decisions and can also have confidence in the fact that the Ombudsman will be in possession of all the necessary information and that officials will tell him or her what they know instead of what they want to say. Otherwise there is no rule of law, something we are so fond of talking about, even if the EU is not a state as such. We ourselves should also comply with the rule of law; only then can we expect others to.
vice-president of the Commission. - Mr President, it is now 14 years since this Parliament first adopted the European Ombudsman Statute. Much has happened since then. It is therefore normal and appropriate that the Ombudsman has taken the initiative to modify his statute, and the Commission welcomes that.
The important thing is this. The citizens must have confidence in the Ombudsman's capacity to conduct thorough and impartial inquiries in alleged cases of maladministration. So the Ombudsman needs clear, concise and efficient rules for his important work.
Right from the beginning, the Commission has followed this initiative very closely, and we have had fruitful discussions with the Ombudsman and Parliament's rapporteur, Ms Jäätteenmäki. Our respective services have also had a lot of contact and cooperation.
The Commission welcomes the general line of this report, and I want to thank the chairman, Mr Leinen, and all committee members - in particular Ms Jäätteenmäki - for their work.
From the Commission's side, we will deliver our formal opinion very shortly after Parliament requires us to do so. Today I would like to briefly summarise our main reflections. They have to do with four specific issues.
First, the hearing of witnesses; secondly, access to files; thirdly, OLAF, and fourth, cooperation in the field of human rights. I will say very shortly a few words about each of these points.
First, about the hearing of witnesses. The Commission agrees with Parliament's amendment on the hearing of witnesses, and the purpose of this provision was to recall that officials give testimony not on a personal basis, but in their official capacity.
We are conscious that the current wording could give the impression that officials might act under instructions and not give authentic and complete evidence. This has never happened, but I agree that it is important to modify the wording to avoid misunderstandings.
Secondly, on access to files, the Commission is in favour of allowing the Ombudsman to consult documents that he needs in the course of his enquiries. The Ombudsman has proposed to lift the secrecy exception for access to a file. The Commission has never used this exception, but it is important that we are very clear.
The treatment of classified information has to be carefully considered. The same goes for privacy of individuals, protection of proceedings and business secrecy. That is why the Commission welcomes Parliament's amendment that, where these kinds of documents are concerned, the Ombudsman should use rules which are strictly equivalent to those in force in the institution concerned.
With regard to sensitive information, such as data protection and business secrets, the Commission fully shares Parliament's views. This also goes for documents relating to proceedings in litigation.
This means that the Ombudsman should apply the relevant Community law when dealing with requests from third parties for access to documents obtained by the Ombudsman in the course of his inquiries.
As you know, the relevant Community law - Regulation (EC) No 1049/2001 - is currently being updated and the Commission will take a decision in just a few weeks time.
For these reasons, the Commission agrees with the aim of the amendments on access to documents, but we think maybe a more precise wording would improve the text even more, and we will come back to that when we present our formal opinion.
The third point, on OLAF: when it comes to the transmission of information on possible criminal activities, the Commission entirely agrees with Parliament that the Ombudsman should be able to notify the European Anti-Fraud Office of any information on matters within its remit and it is not entirely clear that the proposed notion of 'competent institutional body' would cover OLAF. A slight rewording could improve the text even more.
Finally, on cooperation in the field of human rights, the current statute has proved to be a good basis for the European Ombudsman to cooperate with national ombudsmen and similar bodies in the Member States.
The Commission fully encourages this practice. It brings the European institutions closer to its citizens. With a tabled amendment, Parliament would like to widen the scope of cooperation to other institutions for the promotion and protection of human and fundamental rights.
According to Articles 302 and 303 of the Treaty, it is the Commission, as representative of the Community, which establishes all appropriate forms of cooperation with international organisations in general and with the Council of Europe in particular. This is why the Commission considers that this proposal goes beyond the mandate given to the Ombudsman by the Treaty.
This being said, the Commission would be open to an alternative wording, and I hope we will be able to strike the right balance between the Ombudsman's important working contacts and the Treaties that does not impinge on the Commission's institutional prerogatives.
So these are the Commission's reflections on the issues raised by Parliament's amendments, and after the vote tomorrow we will prepare our opinion and start discussions with the Council. This should be done quickly, since we want to facilitate an agreement on the file under the Slovenian presidency.
Mr President, ladies and gentlemen, the EU is undoubtedly going through a particularly difficult period of crisis in credibility. Is the EU, I wonder, democratically credible? Indeed, for it to be so, it needs the legitimisation of its citizens, and this is becoming increasingly complex as Europe is enlarged. There is always the common foundation on which we built Europe and on which our fellow citizens rely. It is a system of values protecting their fundamental rights.
The need to communicate with European citizens is more pressing than ever. It is meaningful only when the EU receives their messages of concern and manages to convince them that the institutions are endeavouring to meet their expectations. Citizens do not trust us because they do not feel that we are promoting or even extending their rights. Our attempt has got to have a lasting effect, ladies and gentlemen. We must monitor historical developments and the new requirements they give rise to. The European Ombudsman's primary concern is to ensure the correct operation of the institutional bodies and organisation of the EU, boosting the confidence that citizens need to have in it.
The proposed changes in the rules of procedure revising the Statute of the Ombudsman equip him effectively for this. On behalf of the Committee on Petitions, we support them unreservedly.
Finally, let me congratulate in particular the rapporteur responsible for this issue, Mrs Jäätteenmäki, for her tireless efforts to achieve a universally acceptable report.
on behalf of the PPE-DE Group. - (PT) The debate on the changes to the Statute of the Ombudsman in the Committee on Constitutional Affairs was not easy. It was a long and very controversial debate and the question at issue was essentially to decide whether extending the Ombudsman's powers was a rational step. We started from a clear premise, that the role of each institution in a democratic culture must be well defined and there must be no confusion over these roles. The clear definition and rational distribution of roles is the only way to promote legitimacy, effectiveness and accountability of the institutions.
It was for this very reason that the Ombudsman withdrew his proposal for access to the Court of Justice. However, compromises were reached on data protection, access to secret files and cooperation with other institutions on fundamental rights. The Ombudsman will now have access to secret files but will not be allowed to disclose such information to third parties. Data protection will follow European Union data protection rules.
It is clear that the Ombudsman can work with other institutions on the issue of fundamental rights, and it seems to me there can be no other way of proceeding. Cooperation with institutions on the subject of fundamental rights makes explicit an unwritten principle, given that fundamental rights form the foundations and aim of the European Union. However, the compromise reached in what was not an easy debate clarifies what I think must be the inevitable conclusion on this issue: the Ombudsman, as an institution, must always be clear that, when exercising his powers, he must do so in accordance with the criteria of need, appropriateness and proportionality, because these are the criteria of justice.
Mr President, European Ombudsman, ladies and gentlemen - my dear nocturnal colleagues, perhaps we have delayed a little in debating the improvement to the Statute of the European Ombudsman. However, I think that in the end we are doing so at an appropriate moment, because now that the European Parliament is debating in citizens' rights general, it is confronted with a new treaty on the operation of the EU and with a Charter of Fundamental Rights containing an article specific about the right of citizens to make complaints to the European Citizens' Advocate. I think it is therefore the right moment to debate the subject of the confidence of citizens in the EU bodies. Let me remind you that the European Ombudsman is at the service of European citizens to help them combat maladministration. I should like to add that it is high time for the European Parliament itself to show confidence both in its institutions and in the European Ombudsman.
I think that our debate about the changes started at the initiative of the current Ombudsman contained two misunderstandings, which we managed, I believe, to resolve in committee. The first related to the subject of competences. Some people have said that we are giving too many competences to the European Ombudsman, but this is not true. This report attempts to supplement the existing institutional competences of the European Ombudsman so that he can use them appropriately in all the areas which the rapporteur has spoken about.
The second misunderstanding was over the confidentiality of documents. This particular report does not state what documents the public has access to. It refers to the documents which the Ombudsman may see and lays down two clear rules: those documents which are sensitive, according to the regulation, may not be seen by anyone; documents subject to the confidentiality regime must continue to be subject to it. In conclusion, let me say that in the current circumstances it is very important for us to promote this report.
on behalf of the ALDE Group. - Mr President, this initiative is a timely strengthening of the Statute of the Ombudsman, and a signal of confidence in the way that Mr Diamandouros and his predecessor, Mr Söderman, have exercised their functions. It also reflects a change in the political climate since the inception of the Office of the Ombudsman, especially with respect to increased transparency.
It would be palpably absurd for us as a Parliament to decline to allow the Ombudsman full access to documents on the grounds of secrecy. Public opinion would be bound to treat such a caveat with great cynicism.
I agree with Commissioner Wallström that it would be splendid if we could conclude these long-standing negotiations under the Slovenian presidency, so that we are properly prepared to face voters at the elections in spring 2009. We should be proud of these reforms, which I believe the entire Parliament will feel able to support.
on behalf of the Verts/ALE Group. - (ES) Mr President, Mr Diamandouros, the Greens want to strengthen the institution of Ombudsman in order to increase public confidence in the European institutions. How can we do this? By agreeing that the Ombudsman should have full access to all types of documents, including classified documents.
Moreover, we are delighted that the Ombudsman is to be able to hear the testimony of officials of the European institutions who are to be free of the constraint of having always to speak in accordance with the instructions of superiors in their administration. That is important.
It is also important, as mentioned in the Treaty of Lisbon and in this report, for the Ombudsman to have the power to intervene in cases before the Court of Justice, and we endorse the call made by the Ombudsman for greater transparency in general, including in this House, as regards the finances of MEPs.
This is the second time that the European Parliament has proposed improvements to the Statute of the Ombudsman. On the last occasion, the Council blocked those improvements. I am confident that this time the actual powers of the Ombudsman have finally been clarified, and that we have genuinely created a means of increasing the confidence of the man in the street in the European institutions.
(ES) Mr President, some of my fellow Members here are going to say: what is happening today? Have we lost all sense? A Committee on Constitutional Affairs item at ten to eleven at night? What has happened, then? Did Mr Duff strike a blow and relegate Mr Watson to the second row of the Liberal Group? What did we do here in the People's Party? No, all we did here was comply with the recommendation of the Working Party on Parliamentary Reform, which says that, when there are only a few of us, we should try to meet together, if only to keep warm and not feel alone.
Seriously though, Mr President, I believe that the meeting tonight deals with an important topic. I am very pleased that the Ombudsman is here with us. This is because, as Mrs Wallström, Vice-President of the Commission, so rightly said, after a decade of operation, it is normal and right to stand back and look at what is not working and what could be improved.
This is precisely what the report of Mrs Jäätteenmäki aims to do and I would like to thank her for working so well with us all, and for seeking a consensus which demonstrates that, here in the European institutions, we live in a consensual and not a conflictual democracy. So, congratulations, Mrs Jäätteenmäki.
What we have tried to achieve, Mr President, is something very simple. When the position of Ombudsman was created by the Treaty of Maastricht, we were at an important crossroads between a basically economic Union and an encouragingly political Union. The Ombudsman was a key element in that transition.
Today we want to continue to support the Ombudsman in his work so that he can continue to be a vital player in this rapprochement between the institutions and European citizens.
I am therefore convinced that the reforms proposed - by consensus, I would repeat - by the Committee on Constitutional Affairs will go in that direction. At the next mini-plenary session we will debate the report of Mr Stubbs, who is dealing with another important aspect, transparency in the European institutions. Both reports are leading in the same direction, Mr President, and show that here, even at five to eleven at night, we are concerning ourselves with our citizens.
Mr President, the European institutions are unavoidably more distant from citizens than are national or local institutions. That is why we have the principle of subsidiarity, which states that we should not act at European level if national or local action is perfectly adequate.
That is also why we have an institutional system such that when we do act at European level we can offer citizens the guarantee that the institutions operate to the highest degree of openness, democracy and propriety. That is why we have a European Parliament, so that Europe is not just left to government ministers and technocrats, diplomats and bureaucrats. That is why we have the Court of Justice, to ensure the rule of law.
That is also why we have the Ombudsman, so that even those citizens who do not follow our deliberations week in, week out - and there are many of them - can rest assured that we operate to those high standards, and that if there are allegations of maladministration then they will be properly and impartially investigated.
However, as Commissioner Wallström said, citizens must have confidence in the Ombudsman's capacity to do that. Even if there have not yet been any cases of officials, when questioned by the Ombudsman, having been given instructions from 'higher-up' tantamount to censorship, and even if there have not up to now been problems of access to confidential documents, it is important that our citizens see that these things cannot become obstacles, and cannot be used as excuses to hide things from the Ombudsman.
That is why I welcome the initiative the Ombudsman has taken in proposing changes to his statute. My group will be supporting the changes approved by the Constitutional Affairs Committee, and I am sure that Parliament as a whole will endorse them whole-heartedly.
(BG) I would like to congratulate the rapporteur Mrs. Jäätteenmäki for that fact that since the Lisbon Treaty and the Charter of Fundamental Rights were signed a new framework on the Ombudsman's role in modern social relations has been proposed. I am confident that this document will contribute to the more efficient execution of his duty and will make him an actual guarantor of effective protection for European citizens against cases of bad governance on the part of European institutions
Both our discussions and the report focus on the sensitive topic of the Ombudsman's access to information, including classified information. In my opinion, if the Ombudsman's work is to be done effectively and if we are to ensure the best possible result in the inquest into objective truth, which is primarily in the public interest, European institutions should have the obligation to provide access to any type of information. At the same time, however, the Ombudsman must be informed of the type of such information, especially in cases where it is confidential. Indeed, it is very important to respect citizens' privacy, particularly when using classified information. I think that the rapporteur has managed to strike a balance between personal rights and public interest. This provides the Ombudsman with access to the entire information on a given case, so that he or she can rule on it while at the same time there is compliance with all rules which are followed also by those institutions providing such information, and this will ensure both the protection of the information involved and the protection of European citizens' rights.
Strengthening the Ombudsman's role as a mediator between the European institutions and the citizens will make a contribution to the development of democracy and reinforce the principles of rule of law. That is why it is very important that he or she is present not only at the European but at the national level as well, especially in countries where democratic principles and supervision are still in the process of being built and where government structures cannot provide effective remedy for their citizens at the national level, yet those citizens are also citizens of the European Union. That is why I would like to stress on the need to improve cooperation between the EU institutions and the Ombudsman. Contacts between the Ombudsman and Committee on Petitions of the European Parliament are particularly important; they need to cooperate in the interest of European citizens. It is also important to develop and implement a more effective system of practical mechanisms for cooperation.
(FR) Mr President, ladies and gentlemen, Mrs Jäätteenmäki's report comes at a very important time in the process of European integration: the adoption of the Treaty of Lisbon and the European Charter of Fundamental Rights. The acknowledgement, for the first time, of the right of the citizens of Europe to a good administration constitutes significant progress towards greater transparency and meets the need for the actions and the behaviour of Community bodies to comply not only with the rules in force but also with the expectations of the European taxpayer as regards a responsible, impartial and efficient administration.
The proposed changes would make it possible, during an investigation, to overcome any unwillingness on the part of the Community institutions to cooperate fully in the clarification of the facts. Any possible willingness to gloss over certain aspects of the truth by adopting vague texts whose wording is open to ambiguous interpretation cannot be tolerated. This allows an administration far too much latitude and increases its discretionary powers in a disproportionate and unacceptable manner.
The Ombudsman needs the confidence of the citizens who expect him to intervene judiciously in the protection of their rights. However, he is also duty bound to respect the confidentiality of the information that he receives. For this reason, I congratulate Mrs Jäätteenmäki for having struck an appropriate balance between these two requirements and for having proposed balanced solutions that strengthen the effectiveness of the role of the Ombudsman as a moral authority and improve the transparency of the Community institutions, confirming, in the spirit of the new Charter, the right of every European citizen to good governance and a good administration.
Vice-President of the Commission. - Mr President, I wish to thank the honourable Members for this discussion and their remarks. Many Members have mentioned that this is an issue of competencies and also of confidentiality. Those two issues are linked, and I am sure that these reforms will remove the ambiguities that institutions might, on occasion, have used to hide behind. The reforms will modernise and open up procedures and ensure greater clarity and transparency, which is necessary in these times and in order to meet citizens' expectations.
I would like to take this opportunity to thank Ms Jäätteenmäki once again for working in an open and constructive way with us, and for informing us on her work. I would also like to thank the Ombudsman himself, because I have had the opportunity to follow his work, and am aware of the level of correctness, seriousness and commitment with which he carries out his tasks. It has really impressed me, and I have great confidence in him.
By this initiative we are also helping the Ombudsman align his statute with what we would expect from the Ombudsman in his examination of cases of maladministration within our institutions.
rapporteur. - (FI) Mr President, I just want to thank everyone for their excellent cooperation and at this final review stage I hope that we will find the right wording so that there is greater confidence as a result of EU acts, that there will be adequate resources in place and that the Ombudsman can be provided with all necessary information. If not, as I said, it will be a bad day for the rule of law and for transparency, although I believe that a common view will be found, because now there are only a few minor changes to make.
The debate is closed.
The vote will take place on Tuesday, 22 April 2008.